DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group II (claims 9-15) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.
Applicant’s election of Group I (claims 1-8) in the reply filed on 4/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, lines 1-2, “the metal oxide” should be changed to read “a metal oxide coated with a conductive polymer” to distinguish from the metal oxide represented by Chemical Formula (1) of claim 1 as per the instant specification, P2; “Technical Problem.”
Appropriate correction is required.
Examiner note: it would be helpful for the Applicant to explain how the metal oxide of Chemical Formula (1) of the instant specification will have a negative (-) charge if “Z” = 0. As per the instant specification, P5, first paragraph, what causes the metal oxide compound to form a hydroxyl group on its surface when “Z” = 0 such that the metal compound has a negative charge? It is important to understand this mechanism since LiMn2O4, wherein “Z” = 0, is used as the metal oxide in each of the examples of the instant specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, & 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20140315081 A1).
Regarding claim 1, Zhang discloses a metal oxide coated with a conductive polymer [0059], comprising: a metal oxide represented by Chemical Formula (1) below ([0059]; LiMn2O4); and a coating layer formed on the surface of the metal oxide and includes a conductive polymer ([0059]; PEDOT), wherein the conductive polymer is a polymer of protonated monomers ([0059]; the PSS will pronate the PEDOT): 
LixMnyO4-zAz          (1)
wherein x = 1 which is within the claimed range of 0.7 ≤ x ≤ 1.3, y = 2 which is within the claimed range of 1.7 ≤ y ≤ 2.3, z = 0 which is within the claimed range of 0 ≤ z ≤ 0.2, and A is one or more ions having a valence of -1 or -2.
Regarding claim 5, Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the conductive polymer is coated onto 100% of the total surface area of the metal oxide ([0028], [0080]; a uniform coat will 100% coat the metal oxide) which is within the claimed range of 80 to 100 %.
Regarding claim 7, Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses an electrode for an electrochemical device, comprising the metal oxide coated with the conductive polymer [0059].
Regarding claim 8, Zhang discloses all the limitations of the electrode for an electrochemical device above and further discloses wherein the electrochemical device is a lithium secondary battery [0059].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140315081 A1) as applied to claim 1 above.
Regarding claim 2, Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated PEDOT with LiMn2O4 [0059].
The instant specification discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated pyrrole with LiMn2O4 (P14-15; Example 1).
Given that the metal oxide coated with a conductive polymer of the instant specification was made in a similar manner to the metal oxide coated with a conductive polymer of Zhang, a similar adherence mechanism would be expected to include “wherein the conductive polymer is polymerized in a state in which the protonated monomer is adhered to the surface of the metal oxide by electrostatic attraction.”
Wherein the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adhere the protonated monomer of Zhang to the surface of the metal oxide by electrostatic attraction as claimed because the metal oxide coated with a conductive polymer of the instant specification and the metal oxide coated with a conductive polymer of Zhang were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the conductive polymer includes at least one polymer selected from polypyrrole ([0052]; PPy) or polyaniline ([0052]; PANT) from a list of other conductive polymers to improve the electric conductivity of the metal oxide [0007]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize either polypyrrole or polyaniline as the conductive polymer as taught in Zhang for the metal oxide coated with a conductive polymer of Zhang to improve the electric conductivity of the metal oxide and the skilled artisan would have a reasonable expectation of success of doing so.
Regarding claim 4, Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated PEDOT with LiMn2O4 [0059]; wherein the conductive polymer is coated onto 100% of the total surface area of the metal oxide ([0028], [0080]; a uniform coat will 100% coat the metal oxide).
The instant specification discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated pyrrole with LiMn2O4 (P14-15; Example 1), wherein the conductive polymer is coated onto 80 to 100 % of the total surface area of the metal oxide (P7).
Given that the metal oxide coated with a conductive polymer of the instant specification was made in a similar manner to the metal oxide coated with a conductive polymer of Zhang, a similar surface roughness would be expected to include “wherein the coating layer has surface roughness of (Ra) of 0.1 to 5 nm.”
Wherein the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the coating layer of Zhang to have the claimed surface roughness because the metal oxide coated with a conductive polymer of the instant specification and the metal oxide coated with a conductive polymer of Zhang were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the coating layer has a thickness of 2-3 nm or more ([0007], claim 1; definition of “several”) which overlaps with the claimed range of 0.1 to 10 nm because having a coating layer that is too thick adversely reduces the discharge specific capacity [0091].
It would have been obvious to one of ordinary skill in the art to select a thickness within the range taught by Zhang and use it for the thickness of the coating layer of Zhang because having a coating layer that is too thick adversely reduces the discharge specific capacity and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759